DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-7, 9, and 11-18 are pending in the application.

Amended Drawings and Specification Filed 1/28/2020 – Potential New Matter
There were numerous Objection / § 112 Rejections due to the claims in the application as filed.  Applicant’s help was requested in identifying and addressing them all in the Office Action dated
10/03/2019.
In Response dated 1/28/2020, Applicant amended the claims, addressing most of the Objection /
§ 112 Rejections due to the claims.  Applicant further added new Drawings, renumbered original
Drawings, and amended the Specification to add paragraphs [0048.1] to [0048.6] and other items, to provide support for the new drawings – arguing that the original claims provide support for the amendments. The added Drawings, and amendments to the Specification inserted to provide support for the new Drawings, raise the issue of new matter under § 112(a).
In the interest of compact prosecution, the Examiner took the position that so long as the
Original Disclosure provides a scintilla of support for the new Drawings, and the amendments to the
Specification inserted to provide support for the new Drawings, there will be no new matter rejections under § 112(a).

Response to Arguments
Regarding the Rejections for Claims 12-15 under § 112(b) for indefiniteness – Applicant argues that the rejections be removed because “claim 9 refers to a ‘membrane that comprises a filter layer’; and claim 12 refers to a ‘filter sheet that comprises a filter layer’ . . . . the ‘a filter layer’ element i[n] claim 12 is not referring to the same ‘a filter layer’ element in claim 9.”  Applicant makes similar arguments regarding 
Regarding Applicant’s Claims 9 and 12-13 arguments – These arguments are unpersuasive because, as Applicant points out, “a filter layer” and “a filter layer” were intended to recite two different filter layers, not the same filter layer as the claim language suggests.  As such, Claims 12 and 13 remain rejected for the reasons stated below.  (See “Claim Rejections – 35 USC § 112” section below)
Regarding Applicant’s Claims 14-15 arguments – As Applicant points out, Claims 14 and 15 have been amended and the source of the previous rejections under § 112(b) for indefiniteness has been removed.  The “Claim Rejections – 35 USC § 112” section below, reflects this.
Regarding Claims 1 and 9 and the rejections under §§ 102 and 103 – Applicant’s arguments with respect to Claims 1 and 9 have been considered but the claims were amended and the rejections changed accordingly.  Some arguments no longer apply.  Applicant's remaining arguments filed Feb. 24, 2021 have been fully considered but they are not persuasive.
Claim 1 is rejected under § 102 over de la Cruz.  Claim 9 is rejected under § 103 over de la Cruz, in view of Irie et al. (see Rejections for Claims 1 and 9 below)  Claims 1 and 9 follow.
Claim 1.  A method of preparing a filter element, comprising:
providing a core tube; and
rolling a membrane around the core tube,
wherein the membrane comprises:
a porous substrate comprising a knitted side having unfilled flow channels in a direction parallel to the surface of the porous substrate, and an opposite side having a porous structure, and
a filter layer on the side of the porous substrate that has the porous structure, and
wherein the porous substrate has a mean pore size that is in the range of 50-1000 microns.

Claim 9.  A filter element, comprising:
a core tube;
a membrane rolled around the core tube,
wherein the membrane comprises:
a porous substrate comprising a knitted side having unfilled flow channels in a direction parallel to the surface of the porous substrate, and an opposite side having a porous structure, and
a filter layer on the side of the porous substrate that has the porous structure, and
wherein the porous substrate has a mean pore size that is in the range of 50-1000 microns; and
a feed spacer, wherein the feed spacer is rolled around the core tube.

Regarding Claims 1 and 9, Applicant argues that de la Cruz does not disclose:
a porous substrate comprising a knitted side having unfilled flow channels in a direction parallel to the surface of the porous substrate, and an opposite side having a porous structure.

Applicant argues that this is because, “There is no teaching or suggestion in de la Cruz that the peaks and valleys inherent in a knitted material could or should be left unsupplemented by nonwoven fibrous felt” and Applicant references de la Cruz 4:24-29, 4:43-49, and 6:48-57 for support.  Applicant further argues “De la Cruz makes one general disclosure of knitted or woven materials” and references 10:12-19 and Example 3, where “AWA-51 (a wet-laid fibrous material) is bonded to both surfaces of the knitted Hornwood material.”
These arguments are unpersuasive because, as Applicant points out, de la Cruz discloses a knitted material and that knitted materials inherently have unfilled flow channels in the form of peaks and valleys.  Specifically, de la Cruz discloses (with the claim language in bold-faced type):
a porous substrate (porous substrate is a “polymeric fibrous support material which exhibits excellent permeate flow in the plane thereof,” see Abstract, 5:24-32 and 5:47-52, where the porous substrate is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27) comprising a knitted side having unfilled flow channels in a direction parallel to the surface of the porous substrate, and an opposite side having a porous structure, since the porous substrate, i.e. “polymeric fibrous support” is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27 – and the knitted side has peaks and valleys inherent in a knitted structure forming the disclosed unfilled flow channels; these flow channels are parallel to the surface of the porous substrate in order to provide “excellent permeate flow in the plane thereof,” see Abstract; and the opposite side has a porous structure, i.e. the 
These arguments are also unpersuasive because de la Cruz discloses that the filter layer, i.e. the “semipermeable membrane,” can be “cast upon [the] integral polymeric fibrous support material (the disclosed porous substrate)” on “at least one” side (see de la Cruz Abstract) – not ONLY both sides as Applicant is arguing.  Patents are relevant as prior art for all they contain.  Nonpreferred and alternative embodiments constitute prior art.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
These arguments are also unpersuasive because, with the de la Cruz knitted fabric and its nonwoven fibrous felt, the semipermeable membrane is cast upon the nonwoven fibrous felt that Applicant is so concerned about (see de la Cruz 10:12-27) – and Applicant has provided no reasoning for why de la Cruz would provide nonwoven fibrous felt on the other side of the porous substrate that was NOT going to have a semipermeable membrane cast upon it.
These arguments are also unpersuasive because de la Cruz discloses Claim 1, including the limitations under discussion, and de la Cruz, in view of Irie et al., disclose Claim 9, including the limitations under discussion (see Rejections for Claims 1 and 9 below).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The term “core tube” is interpreted to mean “the tube used in the filter element” (see Original
Disclosure [0018]).
The term “porous substrate” is interpreted to mean “a substrate with a porous structure” (see
Original Disclosure [0019]).
The term “feed spacer” is interpreted to mean “a polymeric substrate with a porous structure” (see Original Disclosure [0023]).
The term “filter layer” is interpreted to mean “a layer that is able to perform filtering” (see
Original Disclosure [0029]).
The terms “alternating manner” and “non-alternating manner” are interpreted in light of the
Specification (see Original Disclosure [0042], [0045], and [0066]).

Claim Rejections - 35 USC § 112
Claims 14 and 15 were amended.  Claims 12-15 remain rejected under § 112(b) for indefiniteness for the reasons stated below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 12, and each dependent claim, recites “a filter layer.”  Claim 9, upon which Claim 12 depends, recites “a filter layer.”  It is unclear how the two filter layers are related.
B).	Claim 13, and each dependent claim, recites “a filter layer.”  Claim 9, upon which Claim 13 ultimately depends, recites “a filter layer.”  It is unclear how the two filter layers are related.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-7, and 16-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by de la Cruz (US-7048855-B2, May 23, 2006).
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 1, 6-7, and 16-17 – De la Cruz discloses a method of preparing a filter element (“cross flow filtration cartridge,” see Title, Abstract, and 4:14-6:19), comprising:
providing a core tube (“porous collection tube”, see 5:57-61); and
rolling a membrane (membrane is “semipermeable membrane of sheet formation bonded to an integral polymeric fibrous support layer which allows excellent permeate flow in the plane thereof,” made in steps (a)-(c) see 5:24-55) around the core tube, i.e. “spirally winding said product of step (c) about a porous collection tube . . .” (see 5:57-61, step (d)),
wherein the membrane comprises:
a porous substrate (porous substrate is a “polymeric fibrous support material which exhibits excellent permeate flow in the plane thereof,” see Abstract, 5:24-32 and 5:47-52, where comprising a knitted side having unfilled flow channels in a direction parallel to the surface of the porous substrate, and an opposite side having a porous structure, since the porous substrate, i.e. “polymeric fibrous support” is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27 – and the knitted side has peaks and valleys inherent in a knitted structure forming the disclosed unfilled flow channels; these flow channels are parallel to the surface of the porous substrate in order to provide “excellent permeate flow in the plane thereof,” see Abstract; and the opposite side has a porous structure, i.e. the “semipermeable membrane of sheet formation (the disclosed filter layer) that was cast upon [the] integral polymeric fibrous support material (the disclosed porous substrate),” see Abstract, and
a filter layer (filter layer is the “semipermeable membrane of sheet formation,” where the “semipermeable membrane of sheet formation bonded to [the] integral polymeric fibrous support layer [that] allows excellent permeate flow in the plane thereof (the disclosed porous substrate),” see Abstract and steps (a)-(c) for forming the filter layer on the porous structure, 5:42-57) on the side of the porous substrate that has the porous structure, since the porous substrate, i.e. “polymeric fibrous support” is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired , and
wherein the porous substrate has a mean pore size that is in the range of 50-1000 microns, since the porous substrate is the “polymeric fibrous support” with a surface having “a mean pore size no greater than about 300 microns has a semipermeable membrane cast in situ thereupon from a liquid solution,” see Abstract.
Additional Disclosures Include:
Claim 6 – De la Cruz discloses the method according to Claim 1, wherein the porous substrate has a mean pore size that is in the range of 100-1000 microns (“no greater than about 300 microns,” see de la Cruz Abstract).
Claim 7 – De la Cruz discloses the method according to Claim 1, wherein the membrane has a thickness of 280-1000 microns (“between about 0.4 mm and about 2 mm,” see de la Cruz Abstract).
Claim 16 – De la Cruz discloses the method according to Claim 1, wherein the membrane has a thickness of 300-800 microns (“between about 0.4 mm and about 2 mm,” see de la Cruz Abstract).
Claim 17 – De la Cruz discloses the method according to Claim 1, wherein the membrane has a thickness of 300-500 microns (“between about 0.4 mm and about 2 mm,” see de la Cruz Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 9-10, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over de la Cruz as applied to Claim 1, in further view of Irie et al. (US-20040124134-A1, Jul. 1, 2004).  De la Cruz, in view of Irie et al., are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 2-5 – De la Cruz discloses the method according to Claim 1, further comprising:
rolling the envelope of the membrane around the core tube (see Rejection for Claim 1).
De la Cruz does not teach:
folding the membrane with the filter layer surface facing inward;
inserting a membrane feed spacer within the membrane as folded to provide an envelope of the membrane.

Like de la Cruz, Irie et al. discloses:
rolling the envelope of the membrane around the core tube (see Irie et al. Title, Abstract, Figures 1-4, [0014]-[0017], envelope of membrane 1, and core tube 5).  (See de la Cruz Rejection for Claim 1 for “rolling the envelope of the membrane around the core tube”)
Irie et al. further teaches:
folding the membrane (membrane 1) with the filter layer surface facing inward towards the feed-side passage material 2, where the “feed-side passage materials 2 used can be any of conventional feed-side passage materials for use in spiral membrane elements. Specifically, any of nets, meshes, woven filament fabrics, woven fiber fabrics, nonwoven ;
inserting a membrane feed spacer (feed-side passage material 2) within the membrane (membrane 1) as folded to provide an envelope of the membrane, enclosing feed-passage materials 2, the envelope formed with fusion-bondable tape 11 and pressure sensitive adhesive tape 12, as disclosed in Figure 2c and at [0048]-[0051].
Irie et al. further teaches that the advantage of the Figure 1 filter element construction is that “creases are stably and sufficiently formed to thereby enable the later step of winding or the like to be smoothly conducted while eliminating the ‘wrinkling’ or ‘breakage’ caused by the distortion of creased parts,” of “conventional spiral membrane elements” (see Irie et al. Abstract and [0002]).  Irie et al. further teaches that the advantage of the Figure 1 filter element construction is that, “In addition, since the folding initiation parts have a reduced bending resistance, it is possible to lower the degree of heating and pressing (alleviate the heating/pressing conditions) and thereby enable the membrane to be less damaged as compared with the case where no folding initiation part is formed” (see Irie et al. [0012]).  Irie et al. further teaches that the “lower degree of heating and pressing” can benefit at least three different variations of such a filter element construction – 1) “a multi-layer structure comprising continuous leaves formed from a continuous membrane,” as “the embodiment described,” 2) “two or more independent leaves prepared beforehand” that are then “used to form a multilayer structure and this structure is wound on a core tube,” and 3) it “is also possible to wind only one long leaf on a core tube,” (see Irie et al. [0076]).
Irie et al. further teaches Claims 3-5 as follows.
Like de la Cruz, Irie et al. discloses multiple envelopes wound around the core tube (i.e., “two or more independent leaves prepared beforehand” that are then “used to form a multilayer structure and this structure is wound on a core tube,” see Irie et al. [0076]).  (See de la Cruz 18:28-31)  When there is a second envelope of membrane, i.e. an envelope of filter sheet, the Irie et al. discloses:
Claim 3.  The method according to Claim 2, further comprising:
providing a filter sheet, wherein the filter sheet comprises a backing layer and a filter layer, and folding the filter sheet;
inserting a filter-sheet feed spacer within the filter sheet as folded to provide an envelope of the filter sheet; and
rolling the envelope of the filter sheet around the core tube.
(See Rejection for Claim 2 and Figures 1a-d, for the analogous envelope of the membrane, with the porous substrate outside and the filter layer inside, enclosing feed-side passage material 2, i.e. analogous envelope of the filter sheet, with the filter layer outside and the backing layer inside, enclosing permeation-side passage materials 4)

Claim 4.  The method according to Claim 3, wherein a plurality of envelopes of the membrane and a plurality of envelopes of the filter sheet are rolled around the core tube in an alternating manner.
(See Irie et al. Figures 1a-d and [0076] for a plurality of envelopes, each envelope with two membranes enclosing feed-side passage material 2, alternating a plurality of envelopes, each envelope with two filter sheets enclosing permeation-side passage material 4; and see [0061] for the plurality of envelopes of membranes and the plurality of envelopes of filter sheets layered (wound) around the core tube, i.e. core tube 5, in an alternating matter, i.e. i) the envelope of two membranes enclosing feed-side passage material 2, alternating with ii) the envelope of two filter sheets enclosing permeation-side passage material 4)

Claim 5.  The method according to Claim 1, further comprising:
providing a filter sheet, wherein the filter sheet comprises a backing layer and a filter layer (see Irie et al. Figure 1b for the similar envelope of the membrane, with the porous substrate outside and the filter layer inside, enclosing feed-side passage material 2, i.e. envelope of the filter sheet, with the filter layer outside and the backing layer inside, enclosing permeation-side passage materials 4);
providing a feed spacer (porous sheet 10); and
stacking the membrane, the filter sheet and the feed spacer in order, and then rolling them around the core tube, as disclosed in Figures 1a-d and at [0061].

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the de la Cruz method, to provide the de la Cruz filter element as taught by Irie et al. in Figures 1a-d, such that de la Cruz, in view of Irie et al., disclose:
Claim 2.  The method according to Claim 1, further comprising:
folding the membrane with the filter layer surface facing inward;
inserting a membrane feed spacer within the membrane as folded to provide an envelope of the membrane; and
rolling the envelope of the membrane around the core tube.

Claim 3.  The method according to Claim 2, further comprising:
providing a filter sheet, wherein the filter sheet comprises a backing layer and a filter layer, and folding the filter sheet;
inserting a filter-sheet feed spacer within the filter sheet as folded to provide an envelope of the filter sheet; and
rolling the envelope of the filter sheet around the core tube.

Claim 4.  The method according to Claim 3, wherein a plurality of envelopes of the membrane and a plurality of envelopes of the filter sheet are rolled around the core tube in an alternating manner.

Claim 5.  The method according to Claim 1, further comprising:
providing a filter sheet, wherein the filter sheet comprises a backing layer and a filter layer;
providing a feed spacer; and
stacking the membrane, the filter sheet and the feed spacer in order, and then rolling them around the core tube.

(See above six paragraphs)

since:
1).	Like de la Cruz, Irie et al. discloses:
rolling the envelope of the membrane around the core tube (see Irie et al. Title, Abstract, Figures 1-4, [0014]-[0017], envelope of membrane 1, and core tube 5) (see de la Cruz Rejection for Claim 1 for “rolling the envelope of the membrane around the core tube”);
2).	Irie et al. states that the advantage of the Figure 1 filter element construction is that “creases are stably and sufficiently formed to thereby enable the later step of winding or the like to be smoothly conducted while eliminating the ‘wrinkling’ or ‘breakage’ caused by the distortion of creased parts,” relative to “conventional spiral membrane elements” (see Irie et al. Abstract and [0002]); and
3).	Irie et al. further states that the advantage of such a membrane construction is that, “In addition, since the folding initiation parts have a reduced bending resistance, it is possible to lower the degree of heating and pressing (alleviate the heating/pressing conditions) and thereby enable the membrane to be less damaged as compared with the case where no folding initiation part is formed” (see Irie et al. [0012]);
4).	De la Cruz would be interested in lowering the degree of heating and pressing, such that the membrane would be less damaged; and 
5).	De la Cruz is also addressing the same Point 2 “wrinkling problems” as Irie et al. (see de la Cruz 11:5-9) and, where in-plane flow within the membrane’s porous substrate is not high enough, would be interested in augmenting the in-plane flow with the feed spacers in the filter element construction taught by Irie et al., since the filter element construction is addressing the same wrinkling problems that de la Cruz is avoiding.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 9, 12, 14, and 18 – De la Cruz discloses a filter element (“cross flow filtration cartridge,” see Title, Abstract, and 4:14-6:19), comprising:
a core tube (“porous collection tube”, see 5:57-61);
a membrane (membrane is “semipermeable membrane of sheet formation bonded to an integral polymeric fibrous support layer which allows excellent permeate flow in the plane thereof,” made in steps (a)-(c) see 5:24-55) rolled around the core tube, i.e. “spirally winding said product of step (c) about a porous collection tube . . .” (see 5:57-61, step (d)),
wherein the membrane comprises:
a porous substrate (porous substrate is a “polymeric fibrous support material which exhibits excellent permeate flow in the plane thereof,” see Abstract, 5:24-32 and 5:47-52, where the porous substrate is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27) comprising a knitted side having unfilled flow channels in a direction parallel to the surface of the porous substrate, and an opposite side having a porous structure, since the porous substrate, i.e. “polymeric fibrous support” is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27 – and the knitted side has peaks and valleys inherent in a knitted structure forming the disclosed unfilled flow channels; these flow channels are parallel to the surface of the porous substrate in order to provide “excellent permeate flow in the plane thereof,” see Abstract; and the opposite side has a porous structure, i.e. the “semipermeable membrane of sheet formation (the disclosed filter layer) that was cast upon [the] integral polymeric fibrous support material (the disclosed porous substrate),” see Abstract, and
a filter layer (filter layer is the “semipermeable membrane of sheet formation,” where the “semipermeable membrane of sheet formation bonded to [the] integral polymeric fibrous support layer [that] allows excellent permeate flow in the plane thereof (the disclosed porous substrate),” see Abstract and steps (a)-(c) for forming the filter layer on the porous structure, 5:42-57) on the side of the porous substrate that has the porous structure, since the porous substrate, i.e. “polymeric fibrous support” is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27, where the cast semipermeable membrane is the porous structure, and
wherein the porous substrate has a mean pore size that is in the range of 50-1000 microns, since the porous substrate is the “polymeric fibrous support” with a surface having “a mean pore size no greater than about 300 microns has a semipermeable membrane cast in situ thereupon from a liquid solution,” see Abstract.
De la Cruz discloses the claimed invention except for:
a feed spacer, wherein the feed spacer is rolled around the core tube.
Like de la Cruz, Irie et al. discloses:
a membrane rolled around the core tube (see Irie et al. Title, Abstract, Figures 1-4, [0014]-[0017], envelope of membrane 1, and core tube 5).  (See de la Cruz Rejection for Claim 9 for “a membrane rolled around the core tube”)
Irie et al. further teaches:
a feed spacer (porous sheet 10), wherein the feed spacer is rolled around the core tube (core tube 5) “from 1 to 10 laps, preferably from 1 to 3 laps” (see Irie et al. [0045]).
Irie et al. further teaches Claims 12, 14, and 18 as follows.
Like de la Cruz, Irie et al. discloses multiple envelopes wound around the core tube (i.e., “two or more independent leaves prepared beforehand” that are then “used to form a multilayer structure and this 
Claim 12.  The filter element according to Claim 9, further comprising a filter sheet, wherein the filter sheet comprises a backing layer and a filter layer.
(See Rejection for Claim 9 for the similar membrane, with the porous substrate and the filter layer, the membrane enclosing feed-side passage material 2, i.e. the filter sheet, with the backing layer and filter layer, the filter sheet enclosing permeation-side passage materials 4)

Claim 14.  The filter element according to Claim 12, wherein the filter element comprises a plurality of the filter sheets and a plurality of the membranes, and the plurality of the filter sheets and the plurality of membranes are layered around the core tube in an alternating manner.
(See Irie et al. Figures 1a-d and [0076] for a plurality of, i.e. two, membranes enclosing feed-side passage material 2, alternating with a plurality of, i.e. two, filter sheets enclosing permeation-side passage material 4; and see [0061] for the plurality of membranes and the plurality of filter sheets layered (wound) around the core tube, i.e. core tube 5, in an alternating matter, i.e. i) the two membranes enclosing feed-side passage material 2, alternating with ii) the two filter sheets enclosing permeation-side passage material 4)

Claim 18.  The filter element according to Claim 9, wherein the membrane is folded with the filter layer surface facing inward towards the feed-side passage material 2 as disclosed in Irie et al. Figure 1b.

Irie et al. further teaches that the advantage of the Figure 1 filter element construction is that “creases are stably and sufficiently formed to thereby enable the later step of winding or the like to be smoothly conducted while eliminating the ‘wrinkling’ or ‘breakage’ caused by the distortion of creased parts,” of “conventional spiral membrane elements” (see Irie et al. Abstract and [0002]).  Irie et al. further teaches that the advantage of the Figure 1 filter element construction is that, “In addition, since the folding initiation parts have a reduced bending resistance, it is possible to lower the degree of heating and pressing (alleviate the heating/pressing conditions) and thereby enable the membrane to be less damaged as compared with the case where no folding initiation part is formed” (see Irie et al. [0012]).  Irie et al. further teaches that the “lower degree of heating and pressing” can benefit at least three different variations of such a filter element construction – 1) “a multi-layer structure comprising continuous leaves formed from a continuous membrane,” as “the embodiment described,” 2) “two or more independent leaves prepared beforehand” that are then “used to form a multilayer structure and this structure is wound on a core tube,” and 3) it “is also possible to wind only one long leaf on a core tube,” (see Irie et al. [0076]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the de la Cruz filter element as taught by Irie et al. in Figures 1a-d, such that de la Cruz, in view of Irie et al., disclose:
Claim 9. . . . a feed spacer, wherein the feed spacer is rolled around the core tube.
Claim 12.  The filter element according to Claim 9, further comprising a filter sheet, wherein the filter sheet comprises a backing layer and a filter layer.

Claim 14.  The filter element according to Claim 12, wherein the filter element comprises a plurality of the filter sheets and a plurality of the membranes, and the plurality of the filter sheets and the plurality of membranes are layered around the core tube in an alternating manner.

Claim 18.  The filter element according to Claim 9, wherein the membrane is folded with the filter layer surface facing inward.

(See above six paragraphs)

since:
1).	Like de la Cruz, Irie et al. discloses:
a membrane rolled around the core tube (see Irie et al. Title, Abstract, Figures 1-4, [0014]-[0017], envelope of membrane 1, and core tube 5).  (See de la Cruz Rejection for Claim 9 for “a membrane rolled around the core tube”);
2).	Irie et al. states that the advantage of the Figure 1 filter element construction is that “creases are stably and sufficiently formed to thereby enable the later step of winding or the like to be smoothly conducted while eliminating the ‘wrinkling’ or ‘breakage’ caused by the distortion of creased parts,” relative to “conventional spiral membrane elements” (see Irie et al. Abstract and [0002]); and
3).	Irie et al. further states that the advantage of such a membrane construction is that, “In addition, since the folding initiation parts have a reduced bending resistance, it is possible to lower the degree of heating and pressing (alleviate the heating/pressing conditions) and thereby enable the membrane to be less damaged as compared with the case where no folding initiation part is formed” (see Irie et al. [0012]);
4).	De la Cruz would be interested in lowering the degree of heating and pressing, such that the membrane would be less damaged; and 
.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over de la Cruz, in view of Irie et al., as applied to Claim 9, in further view of Pulek et al. (US-6391200-B2, May 21, 2002).  De la Cruz, in view of Irie et al., are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 11, 13, and 15 – The Combination discloses the filter element according to Claim 9, but does not teach the filter element further comprising a lead porous substrate, wherein the lead porous substrate is rolled around the core tube.  However, the Combination discloses the filter element with:
a feed spacer, wherein the feed spacer is rolled around the core tube (see Rejection for Claim 9), but does not explicitly teach the feed spacer has the recited lead porous substrate.
Like the Combination, Pulek et al. discloses a filter element (filter element 110, see Pulek et al. Figure 10 and 10:30-55) with:
a feed spacer (diffusion medium 20), wherein the feed spacer is rolled around the core tube (core 12), as disclosed in Pulek et al. Figure 10 and at 10:30-55.  (See Rejection for Claim 9 for what the Combination discloses)
Pulek et al. further teaches:
the filter element further comprising a lead porous substrate (diffusion medium 20 on far left), wherein the lead porous substrate is rolled around the core tube, as shown by the winding arrow in Figure 10.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Combination’s feed spacer, with the lead porous substrate as taught by Pulek et al., such that the Combination, in view of Pulek et al., disclose:
the filter element further comprising a lead porous substrate, wherein the lead porous substrate is rolled around the core tube (see above two paragraphs),

since:
1).	Like the Combination, Pulek et al. discloses a filter element with:
a feed spacer, wherein the feed spacer is rolled around the core tube (see above two paragraphs),

and;
2).	Pulek et al. states that such a feed spacer, with its lead porous substrate rolled around the core tube, has the following advantages:
. . . the diffusion medium 20 (the disclosed feed spacer with lead porous substrate) allows for, and assists in, the longitudinal, or circumferential and/or axial, flow of the contaminated fluid within the filter 14 between the innermost layer of the filter medium 16 and the core 12, and/or between adjacent layers of the filter medium. Such longitudinal flow assists in minimizing the pressure drop across the filter cartridge 10 and in dispersing the filtration function. . . . In a preferred embodiment, the core 12 (the disclosed core) is surrounded by a plurality of diffusion medium 20 layers to provide a collection area for the flow prior to exiting through openings in the core 12.

     . . . In addition, the diffusion medium 20 provides structural rigidity and protects the filter medium 16 from damage.  The filter 14 is advantageously provided with an extra outer layer of the diffusion medium 20 to add support and protection to the filter 14.

(See Pulek et al. Figure 10 and 4:8-43).

Additional Disclosures Include:
Claim 13 – The Combination, in view of Pulek et al., disclose the filter element according to Claim 11, further comprising a filter sheet, wherein the filter sheet comprises a backing layer and a filter layer.  (See Rejection for Claim 12)
Claim 15 – The Combination, in view of Pulek et al., disclose the filter element according to Claim 13, wherein the filter element comprises a plurality of the filter sheets and a plurality of the membranes, and the plurality of filter sheets and the plurality of membranes are layered around the core tube in an alternating manner.  (See Rejection for Claim 14)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The instant application has a sister application, U.S. Application Serial No. 16/065,991. The prior art being applied in the sister application follows.
A).	Gauger (US-4980069-A, Dec. 25, 1990).
B).	De La Cruz (US-20040045892-A1, Mar. 11, 2004, which became patent US-7048855-B2, May 3, 2006).
C).	Imai et al. (US-3912834-A, Oct. 14, 1975).
D).	Chu et al. (US-8231013-B2, Jul. 31, 2012).
E).	Pulek et al. (US-6391200-B2, May 21, 2002).
The following references were applied to the instant application's international application (WO-2017112478-A1).
F).	De la Cruz (WO-02051528-A1, Jul. 4, 2002, also pub. as US-20040045892-A1, Mar. 11, 2004, which became patent US-7048855-B2, May 3, 2006, 40 pages).
G).	Bitter (EP-0215508-A2, Mar. 25, 1987).
The instant application has also been filed in China’s Intellectual Property Office (SIPO).  Applicant provided a translation of SIPO’s third Office Action.  (See IDS dated Jun. 2, 2020)  As such, the following items are made of record.
H).	The instant application’s Chinese counterpart, Yang et al. (CN-106914140-A, Jul. 4, 2017 – Espacenet Bibliographic Data, Patent Publication, Machine Translation, 22 pages) – Of particular interest are the ten claims being prosecuted in China’s Intellectual Property Office (SIPO).
I).	SIPO’s first Office Action (CN-106914140-A, Office Action dated Feb. 20, 2019, Machine Translation, 8 pages).
J).	SIPO’s second Office Action (CN-106914140-A, Office Action dated Oct. 16, 2019, Machine Translation, 8 pages).
K).	SIPO’s third Office Action (CN-106914140-A, Office Action dated Apr. 2, 2020, Machine Translation, 9 pages).
WO-02051528-A1, Jul. 4, 2002, also pub. as US-20040045892-A 1, Mar. 11, 2004, which became patent US-7048855-B2, May 3, 2006, 41 pages) – The US version is the primary reference applied in the instant application.
M).	One of SIPO’s secondary references, Irie et al. (CN-1509803-A, Jul. 7, 2004, also pub. as US-20040124134-A1, Jul. 1, 2004, 35 pages) – The US version is a secondary reference applied in the instant application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        5/29/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779